Citation Nr: 0305094	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  96-47 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for vesicorenal 
reflux, grade III, postoperative bilateral 
ureteroneocystostomy with pyelonephritis, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service in the Army from 
December 1979 to October 1983, when he received a medical 
discharge.  This case originally came to the Board of 
Veterans' Appeals (Board) on appeal from an October 1995 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas that 
denied the appellant's claim of entitlement to an evaluation 
in excess of 30 percent for his service-connected vesicorenal 
reflux, grade III, post operative bilateral 
ureteroneocystostomy with pyelonephritis.  The case was most 
recently remanded to the RO for additional development in 
June 1999; the RO has now returned the case to the Board for 
appellate review.


REMAND

There was a significant change in the law during the pendency 
of the appeal. On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
law's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority.  See Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (per curium 
order), mot. for full Court review denied, 15 Vet. App. 21 
(2001) (en banc order).  The RO should therefore consider 
whether any additional notification or development actions 
are required under the VCAA and readjudicate this claim.

While the case was in remand status, the RO did not address 
any of the provisions of the VCAA in either its development 
actions or in the October 2002 Supplemental Statement of the 
Case.  Because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

This case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 
38 C.F.R. § 3.159).

2.  As part of its development, the RO 
should obtain the names and addresses of 
all medical care providers, VA and non-VA, 
who treated the appellant for his 
vesicorenal reflux, grade III disability 
since June 2000.  After securing the 
necessary release(s), the RO should obtain 
these records, including, but not limited 
to, complete clinical and outpatient 
treatment records, notes, consultation 
reports, medications, laboratory tests, 
imaging, procedures, problem lists and 
emergency room reports.

3.  The RO should readjudicate the 
appellant's increased rating claim on the 
appropriate legal basis and with 
consideration of all pertinent 
regulations.  The RO should consider all 
of the evidence of record, and any 
additional evidence obtained by the RO 
pursuant to this remand.  The RO should 
specifically discuss all pertinent 
Diagnostic Codes addressing the functional 
impairment(s) related to the vesicorenal 
reflux, grade III disability.

4.  Thereafter, if the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
VCAA.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




